DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 10 January 2022.  In view of this communication and the amendment concurrently filed: claims 1 and 4-6 were previously pending; claims 7-8 were added by the amendment; and thus, claims 1 and 4-8 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 10 January 2022, have been fully considered and are persuasive.
The Applicant’s first argument (page 5 of the Remarks) states that the removal of the phrase “configured to” has overcome the previous ground of rejection of claim 1 under 35 U.S.C. 112(b).  Since the claim language is no longer ambiguous as to whether the radial widening is required, this argument is persuasive and said ground of rejection has been withdrawn.
The Applicant’s remaining arguments (pages 6-7 of the Remarks) state that amended claim 1 and new claim 8 now recite features not disclosed in the prior art, particularly the sensor magnet being located radially outward of the bearing (claim 1) and the slits located in the extension (claim 8).  Thus, this argument is also persuasive and the previous grounds of rejection under 35 U.S.C. 103 have been withdrawn.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1 and 4-8 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a motor comprising: 
an annular sensor magnet rotated integrally with a rotation shaft of a rotor by a bushing; 
a rotation detector arranged opposed to the sensor magnet to detect rotation information of the rotor; and 
a bearing that rotationally supports the rotation shaft, 
wherein the bushing includes an annular main body, which is fixed to the rotation shaft, a flange extending radially outward from an axial end of the main body, and an extension that extends from the flange in an axial direction of the rotation shaft and is embedded in the sensor magnet, 
the extension includes a distal end portion that is radially widened and engaged with the sensor magnet in the axial direction inside the sensor magnet, 
the main body and the extension overlap each other in a radial direction of the rotation shaft, and 
the sensor magnet is located radially outward from the bearing so that the sensor magnet does not abut against the bearing in a state where the flange of the bushing abuts against the bearing.
While smaller bearings are known in the art, the particular arrangement of the bushing extending past the bearing to prevent contact between the bearing and the sensor magnet is not disclosed in the prior art.
Regarding claim 8, and all claims dependent thereon, the prior art does not disclose, inter alia, a motor comprising: 
an annular sensor magnet rotated integrally with a rotation shaft of a rotor by a bushing; and 
a rotation detector arranged opposed to the sensor magnet to detect rotation information of the rotor, 
wherein the bushing includes an annular main body, which is fixed to the rotation shaft, a flange extending radially outward from an axial end of the main body, and an extension that extends from the flange in an axial direction of the rotation shaft and is embedded in the sensor magnet, 
the extension includes distal end portion that is radially widened and engaged with the sensor magnet in the axial direction inside the sensor magnet, 
the main body and the extension overlap each other in a radial direction of the rotation shaft, and 
the extension includes slits extending in the axial direction of the rotation shaft at equal angular intervals in a circumferential direction of the bushing.
While the closest prior art, Takizawa, discloses a bushing having an extension with a single notch (see element 32 in the embodiment of figure 12), neither it nor the remainder of prior art discloses the particular arrangement of the notch/slit extending in the axial direction.  Nor does the prior art disclose multiple slits as claimed.  Therefore, the prior art does not anticipate or render obvious the claimed invention and the application is now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834